ORDER

PER CURIAM.
This is an appeal from the Labor and Industrial Relations Commission. Claimant alleges the administrative law judge used the wrong legal standard when determining causation and that the decision of the Commis- ■ sion is not supported by substantial and competent evidence. We have carefully reviewed all of the evidence in the record and find competent and substantial evidence exists to support the Commission’s decision and such evidence is not contrary to the overwhelming weight of the evidence. We discern no jurisprudential value in issuing an extended legal opinion. The judgment of the Commission is affirmed in accordance with Rule 84.16(b). The parties have been furnished with a memorandum setting forth the reasons for this order.